PER GURIAM
This cause comes into this court on error from the Court of Common Pleas of Butler County, in which no final judgment was rendered by that court. This court, therefore, has no jurisdiction in error.
The case was triable to a jury. At the conclusion of the evidence, both parties moved for judgment, without reservations. The court properly discharged the jury. The court made an entry of judgment. Thereafter, a motion for a new trial was filed and overruled. No final judgment was entered thereafter.
The entry preceding the motion for a new trial is merely a finding by the court, and final judgment must be deferred until after the overruling of the motion for a new trial. Boedker v Richards, 124 Oh St, 12, (Ohio Bar Association Reports, July 7, 1931).
The case is, therefore, still in the Court of Common Pleas of Butler County.
The petition in error is dismissed.
ROSS, PJ, HAMILTON and CUSHING, JJ, concur.